internal_revenue_service appeals criice san jose appeals ns-7100 s market st ste san jose ca release number ‘release date date date certified mail dear department of the treasury taxpayer_identification_number person to contact tax period s ended vil this is a final_determination that-you do not qualify for exemption from federal_income_tax under internal_revenue_code the code sec_501 as an organization described in code sec_501 the revocation of your exempt status was made for the following reason s you are not organized and operated exclusively for exempt purposes enumerated in sec_501 of the code you are not organized exclusively for sec_501 purposes because your articles of incorporation do not limit your purposes to one or more exempt purposes and more generally do not meet the requirements of sec_4 c -1 b you are not operated exclusively for sec_501 purposes because more than an insubstantial purpose of your organization is to foster social and recreational purposes of your members despite a growing but still incidental exempt educational purpose contributions to you are not deductible under sec_170 of the code you are required to file federal i income_tax returns on forms for the tax periods stated in the héading of this letter and for all tax years thereafter file your return with the appropriate internal_revenue_service center per the instructions of the return for further instructions forms and information _ please visit www irs gov if you were a private_foundation as of the effective date of revocation you are considered to be taxable private_foundation until you terminate your private_foundation_status under sec_507 of the code in addition to your income_tax return you must also continue to file form_990-pf by the 15th day of the fifth month after the end of your annual_accounting_period processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the code if you decide to contest this determination you may file an action for declaratory_judgment under the provisions of sec_7428 of the code in one of the following three venues united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia a petition or complaint in one of these three courts must be filed within days from the date this determination_letter was mailed to you please contact the clerk of the appropriate court for rules for filing petitions for declaratory_judgment to secure a petition form from the united_states tax_court write to the united_states tax_court second street n w washington d c see also publication you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matters that may not have been resolved through normal channels get prompt and proper handling if you want taxpayer_advocate assistance please contact the taxpayer_advocate for the irs office that issued this letter you may call toll-free for the taxpayer_advocate or visit www irs gov advocate for more information if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours appeals team manager enclosure publication tax_exempt_and_government_entities_division department of the treasury internal_revenue_service avila road ms laguna niguel ca date date org address taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone - - fax certified mail - return receipt requested dear we propose to revoke our recognition of your exempt status as an organization described in sec_501 c of the internal_revenue_code code we enclose our report of examination explaining why we are proposing this action if you accept our proposal please sign and return the enclosed form_6018 consent to proposed action - sec_7428 unless you have already provided us a signed form we will issue a final revocation letter determining you are not an organization described in sec_501 after the issuance of the final revocation letter we will publish an announcement that you have been deleted from the cumulative list of organizations contributions to which are deductible under sec_170 of the code if you do not respond to this proposal we will similarly issue a final revocation letter failing to respond to this proposal may adversely impact your legal standing to seeka declaratory_judgment because you may be deemed to have failed to exhaust administrative remedies if you do not agree with our proposed revocation and wish to protest our proposed revocation to the appeals_office of the internal_revenue_service then you must submit to us a-written request for appeals_office consideration within days from the date of this ‘letter to protest our decision this written request is called a protest for your protest to be valid it needs to contain certain specific information which generally includes a statement of the facts the applicable law and arguments in support of your position for the specific information needed for a valid protest please refer to page page lof in lieu of letter of the enclosed publication the examination process and page of the enclosed publication exempt_organizations appeal procedures for unagreed issues these documents also explain how to appeal an irs proposed action if you do submit a valid protest then an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication and publication explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process please note that fast tract mediation servicés referred to in publication generally do not apply after i issuance of this letter you may also request that we refer this matter for technical_advice as explained in publication and an annual revenue_procedure please contact the individual identified on the first page of this letter if you are considering requesting technical_advice ‘if we issue a determination_letter to you based on a technical_advice_memorandum issued by the eo rulings and agreements function then no further administrative appeal will be available to you within the irs on the matter if you agreed with the proposed revocation or if you receive a final revocation letter you will be required to file federal_income_tax returns for the tax period s shown above file these returns with the ogden service_center within days of the date you agreed with the revocation or the date of your final revocation letter whichever is sooner unless a request for extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns we will notify the appropriate state officials of the revocation in accordance with sec_61 e of the code currently only certain states are eligible to receive notifi cation of propased tevocation actions you can call the person at the heading of this letter to find out if your state is eligible to receive a notice of revocation of your tax-exempt status you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at page 20f - in lieu of letter if you have any questions please call the contact person at the telephone number ‘shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely nanette m downing director eo examinations enclosures publication publication form_6018 report of examination page of in lieu of letter form_990 form 886a department of the treasury - internal_revenue_service explanation of items examination year period ended name of taxpayer org legend org - organization name event - event vice president chairman - chairman through ra-12 compantes tour-1 through tour-11 - through co-1 through co-29 - state state - vice-president country - country ra-1 through secretary - secretary through-12 ra president - president website - website 20xx poa - poa city - - date tour city xx issues whether org is organized and operated exclusively for exempt purposes within the meaning of internal_revenue_code irc sec_501 and the regulations whether org qualifies for exemption under sec_501 facts organizational information org hereafter referred to as org or org was incorporated in early 19xx’s org filed the articles of incorporation with the state of the state of state in the name of the org on december 19xx the articles state inter alia that the purposes for which this corporation was formed are to assist in the preservation and maintenance of motor_vehicle of historical value fo obfain and maintain records of automotive industry to stimulate interest in the collection of and preserve information relative to veterans cars as set forth in books catalogs pamphlets and any and all ofher source material related thereto - to promote interest in the collection of automobile accessories and particularly those manufactured for motor vehicles in early days and generally fo provide facilities for the exchange of information among its membets concerning any of the forgoing objectives to conduct an educational program and or programs edit magazines booklets and pamphlets which will assist in the accomplishment of its purposes or for the stimulation of interest in its purposes among ifs members and other persons org filed the certifi cate of amendment of articles of incorporation with the state of state on may 19xx the articles amended to change org’s name to the org sec_1 of article il of org's bylaws last revised on june 20xx provides that the general purpose of this club incorporated as non-profit corporation shall be to preserve and maintain motor vehicles of ancient age and historical value and fo serve as an accurate and technical source of information concerning ancient automobiles for the benefit of ifs members as well as for the general_public form acrev - page -1- department of the treasury - internal_revenue_service department of the treasury - internal_revenue_service form 886a treasu explanation of items namie of taxpayer org 20xx form_990 examination year period ended org had previously been tecognized as an organization described under rc sec_507 before org applied -for the exemption under sec_501 org also described its operational activities in the application_for recognition of exemption under sec_501 of the internal_revenue_code as follows the general purpose of this club incorporated as non-profit corporation shall be to preserve and maintain motor vehicles of ancient age and historical value and to serve as an accurate and technical source of information concerning ancient automobiles for the benefit of its members as well as for the general_public org serves as a living museum by restoring maintaining displaying and passing on to the future generations thousands of examples of our automotive heritage each year org conducts tours in every area of the country displaying orgs on the road at schools in shopping centers and in parking lots the public is always invited to observe ask questions and educate themselves about the earliest period of automotive design and manufacture org -received the favorable determination and was recognized as an organization described under rc sec_501 on may 20xx operational information on june 20xx the service began the examination of the form_990 return of organization exempt from income_tax filed for the year ending september 20xx the examination included the review of the relative books and records’and the interview of the responsible officers of org org reported the following revenue and expenses per books - revenue contributions gifts and grants - line membership dues and assessments - line interest on savings temp investment - line gross_sales of inventory - line10a cost of good sold - line10b other revenue - line11 total revenue form areva page -2- department of the treasury - internal_revenue_service form 886a department of the treasury - internal_revenue_service explanation of items name of taxpayer org 20xx form_990 examination year period ended expenses accounting fees - liné supplies - line - telephone - line - postage and shipping - line printing and publications - line travel - line interest-- line - other expenses - line awards bank charges merchant fees computer services election ballot tabulation equipment rental executive secretary co-1 editor income taxes insurance sec_501 expenses membership programs ‘office expenses - ’ other national expenses state filing fees web page total expenses cost of printing and mailing services for co-1 was included in as a part of cogs other revenue was not indicated in generat ledger the examination began as a correspondence examination as part of that examination an initial information_document_request idr was issued to request documentation for the purpose of determining whether the organization operated in accordance with requirements set forth under rc c in response to the idr the organization provided the following documentation articles of incorporation _ amendment to articles of incorporation board minutes of years of 20xx 20xx and 20xx co-1 publications issued in 20xx vol no and in 20xx vol no adventure of a lifetime org pamphlets introducing its membership a blank application form for org membership a blank org membership renewal form form a rev department of the treasury - internal revenue on age -3- form 886a department of the treasury - internal_revenue_service explanation of items name of taxpayer org 20xx form_990 _ examination year period ended electronic co-2 statements with transactions from 20xx to 20xx electronic co-2 statements with transactions from 20xx to 20xx org statement of cash flows for the september 20xx org profit loss detail for the period from october 20xx through september -20xx period from october 20xx through ‘along with the above documents in response to our inquiry whether there was difference between the current operations of org as an organization exempt under sec_507 c and the past operations as a social_club exempt under sec_501 org responded as follows our organization is much more than a social_club club members are dedicated to preserving history educating anyone expressing an interest at any kind of event - - and providing a publication that included education and technical articles _ just this summer in commemoration of the four of women driver ra-1 was a tour across the country by ra-2 daughter of club member ra-3 there were many - stops along the way with the public to share and explain the history of the event see included co-1 vol71 no also club member ra-4 is spearheading a project to provide each co-3 with a cd video for an educational program to spread information and history about brass era cars and related subjects club long range planning including two enclosed trailers featuring a car providing by the co-3 using the trailer with displays video and photographs to be taken to schools car shows and any related gathering where the information could be shared in response to our request whether the organization incurred costs to preserve and maintain motor vehicles and how org disseminated information to the general_public as- an accurate source of technical and historic information org responded as follows org doesnt maintain vehicles the members are dedicated fo maintaining and preserving their own vehicles members speak on the hobby whenever possible ‘co- 7s’ are donated to various schools and libraries there is a trailer listed as one of the assets on org’s balance_sheet org stated that the trailer would be used in org’s activities held'in schools car shows and any related gatherings we requested information to determine whether or not org had implemented the activities as described the response of org is copied and or stated verbatim as follows form 886-acrev department of the treasury - internal_revenue_service page -4- form_886 a department of the treasury - internal_revenue_service explanation of items name of taxpayer org 20xx form_990 j examination year period ended included are several documents 7b describing the exciting project of the school ' education unit although the activity has not yet been implemented it is very much alive and ongoing the economic downturn in the recent past few years has been taken its toll on the volunteer time and donations but not the project enthusiasm the org does not own a library or - this-will be implemented and is still ongoing museum the idr was issued to request the outstanding items listed on idr in response fo idr 0n december 20xx org provided the following documents _ by-laws officer’s director's procedure handbook printout of co-4 website homepage _org information written contract between org and the editor for co-1 general ledger for the tax_year ending september 20xx documentation related to the project of org school education unit including o _ oo o - scripts of educational cd video co-3 s presentation outline teacher's presentation outline historical facts from the early years of the automobile org's conistituencies org's- by-laws explain the various constituencies in regard to org’s operations as follows individual members - the privilege of membership shall include the following a bd c one subscription to the co-1 per membership six issues per year one membership certificate for both husband and wife ' ‘membership cards having the same number for both husband and wife _ none issued to children d f 9g oxx the right to vole in org elections or to hold office is restricted fo members owning a year model or older vehicle or a vehicle manufactured prior to january members are entitled to one free classifi ed ad of words or less in each co-1 provided it is not a commercial nature mailing of additional pertinent information one per membership participation in the org convention tours and events in addition to the individual membership there are life membership and honorary membership all past president of the org shall become life members any department of the treasury - internal_revenue_service form 886-acrev page -5- form 886a department of the treasury 886a internal_revenue_service form_990 explanation of items name of taxpayer org 20xx member who commended himself to club esteem may be elected a life member or an honorary member by unanimous vote of the board_of directors examination year period ended - e _ co0-3s the board_of directors of org determined the territorial limits of each co-3 granting of a charter would be considered for each prospective co-3 meeting all requirements and obligations provided however that by the acceptance of such charter the co-3 agrees to be bound by the charter and by-laws of org now in force or hereafter from time to time adopted _ a chartered co-3 shall use only the name designated in its charter the new co-3 name shall be the city in which the headquarters to be located after the co-3 charter is granted in case of rural or sparsely populated areas an area name may __ be adopted with an approval of the board_of directors the name of the new group shall be the city co-3 or the area co-3 of the org the minimum number of charter members of a prospective co-3 ‘shall be determined by the org board_of directors on a basis of the size and conditions of the community in which the co-3 is to be built the charter membership shall not fewer than five members of org owning pre-19xx motor vehicles _ application_for the formation of a co-3 shall be made to the board_of directors of org in the form of a petition which shall be duly signed by at least five persons who are voting members of org a co-3 after receiving its charter may incorporate subject_to the approval of the to org board_of incorporation that it will as an incorporation body abide by the constitution and by- and said co-3 shall as pre-requisite directors agree - laws of the org then in force or thereafter from time to time adopted affiliated registers the board_of directors of org may recognize organizations composed of org’s members in good standing based upon their mutual interest in designated generic categories of pioneer vehicles and or automobillia such organizations will be known as affiliated registers affiliated registers will be independent from co-3s of org because of a difference in nature and purpose an affiliated register will not - or take precedence over co-3s in any be a substitute for be subordinate to organizational concern of org os the purpose of an affiliated register is to promote the preservation restoration operation and lure of specific categories of vehicles and or automobilia and to _ promote participation by members and their families in these and other club’s forn 886-acrev page -6- department of the treasury - internal_revenue_service a form 886a department of the treasury - internal_revenue_service i explanation of items name of taxpayer org form_990 examination year period ended 20xx activities such purpose may be achieved by periodical publications registers of véhicles and owners sponsorship of events and meeting of the membership the activities of affiliated registers must be supplemental to and compatible with thos of org officers and chairman of committees org has the following officers and chairmen elected or appointed to maintain its operations chairman of the board president vice president secretary treasurer budget and finance chairman executive secretary activities chairman finance and investment chairman internet website chairman chairman of long term planning nominations chairman and publications chairman their responsibilities and authorities are listed as follows a the chairman of the board is particularly honorary elected along with rest of the officers and is usually conferred upon the outgoing president -b president is responsible for the overall operations of org he has the authority to take all actions appropriate to assure club health and welfare with constraints of club by-laws vice president has the authority and responsibility to perform the duties and _ ' - the president in absence or disability of the president d- secretary is expected to record the deliberations of the board meetings _s annual member meetings and special meetings verify the elections of - treasurer examines all financial transactions of org and reports on these at _ national directors and board officers af ach regular meeting of the board_of directors executive secretary is a contracted individual engaged enhance the organization’s image by the board_of official representative of org who shall faithfully directors to be the chairman of committees _a b the activities chairman is the coordinator for org’s national tours and is responsible for liaison with those co-3 or affiliated registers hosting such tours the activities chairman is also the coordinator for other activities such as org tent at the annual event emphasis added the finance and investment chairman is responsible for oversight of annual budgets for the placement and disbursement from any long or short ferm investment and steward ship of club finances the finance and investment chairman will chair a finance and investment committee whose members are appointed by the president the finance and investment chairman will a periodic establish an effective system for the following activities on - - schedule _ review the annual budget review org’s investment portfolio form 886-acrev page -7- department of the treasury - internal_revenue_service - form 886a department of the treasury - internal_revenue_service explanation of items name of taxpayer form_990 examination year period ended 20xx c make recommendations for any investment modifi cations closely monitor any funds that are considered endowed or quasi- endowed funds review income from any investment to determine whether to reinvest ‘or apply to budgeted items and review fundraising projection from the ways_and_means_committee the internet website chairman is responsible for the internet and web site presence of org the chairman has the authority to ensure that material appearing on the internet and website properly represents org’s objectives chair an - chairman and’ member interests to review and approve internet website committee whose function - internet web site content as needed the webmaster is a ‘standing member of this committee the webmaster will prepare and submit a monthly report to board members which includes number of public visits club merchandise sold club memberships received and renewals received internet website is the will the chairman of long the development and maintenance of org’s long range plan the long range plan will include the following basic subjects term planning responsible will for be objective develop five and ten year basic objectives for org specify what org can reasonably achieve strategy develop strategies to achieve the above objectives and lay out time phased in the following areas -e e e e club structure and governance board structure officers chairmen executives club office etc club co-3s registers scope requirements governance locations etc club ancillary functions museum library etc club operations meetings tours publications programs etc club policies covering operations of national tours c0-3 tours insurance safety education merchandising museum library if established membership and voting club size membership promotion voting criteria finance investment and endowment plan project expenditures and income cash_flow spreadsheet projecting five and ten year development benefiting from annually c status methods for maintaining educational and the nominations chairman is responsible for selecting qualified nominees to serve on the org board_of directors the co-1 and roster publication of org he she has the authority to ensure these publications publications chairman is responsible for the g form acrev page -8- department of the treasury - internal_revenue_service oe form 886a department of the treasury - internal_revenue_service explanation of items name of taxpayer org 20xxx - form_990 j examination year period ended the org objectives and member interests the properly represent publications chairman will maintain surveillance over the co-1 subscriber list and make recommendations to the board from time to timé to ensure the co-1 is being received by all entitled members as determined by the board and in areas that best enhance public image and awareness of the org org national tour and event the org officer's directors procedure handbook formerly known as redbook provides regarding the national tours and the event event which are the two major activities of the organization they are copied and or stated verbatim as follows -- national tours it is desirable to have a minimum of five ‘big car fours and wo cylinder national org tours ammuatly conjunction with the annual members convention meeting in cooperation with co-3s chairman co-3s and affiliated registers should be encouraged to sponsor national tours org adopted the following national touring policy a co-3 or independent tour committee sponsored by a co-3 wishing to host a ‘national tour should present a proposal to the org activities chairman approximately one year or earlier than the proposed tour dates one of these big-car tours is typically -hetdin---- --- - ' b when a co-3 affiliated register or independent tour committee’s tour is accepted advance publicity should be started through co-3 newsletters and the co-7 the national org offers the following for the tour a if requested provide assistance for four the activities chairman will planning and operation publicity in the co-1 and org website national tours are entitled to two full pages of display advertising in the co-1 the org webmaster will _ post the tour date and location information on the website as soon as if-is received a display advertisement linked to the coming event listing will be posted on the org website from time to time it is received until the date of the tour -_ _ _ d '_ co-3 or affiliated register and the tour committee against certain liability c upon written request to the activities chairman the national offi ice will advance to the tour committee up to dollar_figure for tour deposits etc which shall be refundable the org provides limited tour insurance covering the org the sponsoring the national board encourages owners to maintain a high standard of historical accurate vehicles at all times the following requirements apply to all national’ tours a touring is limited to vehicles manufactured prior to january 19xx through the years vehicles may have had components replaced due to form acrev ‘page -9- department of the treasury - intemal revenue service _ form 886a department of the treasury - internal_revenue_service explanation of items name of taxpayer form_990 examination year period ended 20xx org a that - body frame vehicle normal wear_and_tear replacement components are to be as close to original configurations as reasonable of the major components of a to be eligible for touring at least five vehicle must be original restored an accurate reproduction of the original or is correct for the era engine or motor rear axle front axle is completely new transmission reproduction or in which only a few minor original pre-19xx parts are used oe is not eligible for national tours upon request of the tour chairman activities chairman or his her designee a vehicle owner must be prepared to certify his or her vehicle did begin life prior to january 19xx and be able to identify original major components _ restored vehicles should have a good exterior appearance well preserved ‘unrestored vehicles are specifically encouraged fo tour should be complete and have an acceptable appearance vehicle having radical or obvious original configuration - mechanical structure standards of the period are not eligible to tour non-obvious mechanical is the responsibility of tour changes made for safety are acceptable it chairman co-3 or affiliated register hosting the tour to assure participants are knowledgeable of these policy requirements vehicles acceptable for touring are defined in paragraphs a and b above an as unacceptable registered vehicle or unacceptable substitute vehicle determined by the tour chairman will not be allowed to tour all vehicles must be in safe operating condition and meet requirements of standing rules sec_4 the responsibility for determining this condition lies with the owner of the vehicle deviations depart from that - vehicle owner must carry liability ins __ registration forms must have a place insurance carrier policy number and information is correct - - s o ' due to the historical nature of our cars and urance on is or her tour vehicle tour for the owner to enter the name of the certify that expiration date and to activities period dress should be o o encouraged on all national tours and activities there will be no commercial advertising allowed on vehicles all register drivers and passengers of cars driven on a tour must be current members of org per standing rules sec_4 b drivers must hold a current valid driver’s license national tours should be self-sufficient requiring careful planning on the part of the tour committee it is advisable to get firm prices in writing from all vendors hotel motel food and entertainment lodging and meal costs may be included in the tour registration fees at the discretion of the hosting group of dollar_figure per registration this fee along with a list of tour participants will be sent fo the tour please note that the fee is not per org office immediately after the for all national tours each tour committee shall collect a fee form 886-acrev page -10- department of the treasury - intemal revenue service form 886a department of the treasury - intemal revenue service i t explanation of items name of taxpayer _ form_990 examination year period ended 20xx org person but is applie passenger who come without a car the fee d to each car registration and to each registration of dollar_figure may be included in the registration history and importance of the event the presence of the org event ori proposed and accepted by the org b annual org activity ginated in 19xx in october 19xx it was oard that the event becomes an official the event has the greatest potential for attracting new of all org activities members event draws thousands of brass-era auto enthusiasts who are members of other vintage automobile clubs or who are not affiliated with any club these individuals are excellent candidates for org membership the event isa potential point_of_contact with these hobbyists where they can learn about org history and traditions talk with members find out about co-3s and tours the entire world of auto enthusiasts walks by the org event each year this is truly our best opportunity for encourage org membership the event is an important contact with our existing membership for many the their only opportunity to meet board members and national org tent is representatives it puts the national club office literally in the field where members first-hand basis for members not affiliated can transact business with org on a with co-3s the event make tangible the existence of a club they otherwise know _only through their mail box the hospitality volunteers at the tent consistently remark about the enthusiasm and gratitude of such members upon finding their club home at event in addition the tent serves an important function as gathering place for members a meeting point and a place to stash swap meet purchases not to mention the private and clean rest room facilities for many the tent is a place to rest relax socialized and in some cases get out of rain on october 20xx the face-to-face meeting held at the irs office in city state was conducted between the agent the executive secretary of org secretary and the power the meeting was held to allow the agent to further understand of attorney poa org's activities and to determine whether the education provided as part of org’s activities are recognized as educational methods defines in sec_1_501_c_3_-1 of the the income meeting tax regulations the following documents were presented during an email dated on october 20xx written by chairman chairman of qrg educational committee regarding report of educational committee ec plan- e form 886-acrev page -11- department of the treasury - internal_revenue_service form_990 form_886 a department of the treasury - internal_revenue_service explanation of items name of taxpayer org examination year period ended 20xx_ an email dated on october 20xx written by ra-5 regarding an update on the educational video an article published by co-5 in the title of antique auto lovers these cars have - ‘the brass ‘e 501-c-3 report supplement regarding co-6 evidence written by ra-6 ‘committee member an article dated on june 20xx published by co-7 in the title of hisfory on wheels - org antique automobile presentation by chairman edited by ra-7and ra-4 org public education committee questionnaires of what do you know about org poa stated that org has not completed the educational dvd since there was not enough funding to complete the publication of dvd e during ‘the meeting needed to enable the agent to determine whet educational for which idr was issued noted above it was determined that the additional information was her the activities of org would qualify as on november 20xx in response to item 6a on the idr regarding question about whether org had forgone the project producing the dvd because lack of funding org provided the following documents the article printed on october published on website web site about the concent ‘of co-6 o-8 printed on october 20xx published on co-8 web site about the visit to co-9 - ' the email dated october 20xx written by ra-7about a newspaper coverage of org recent visit to city state by ra-8 member in public ‘the email dated on october 20xx_ written educational committee to report the updates of video and power point programs and the written outline of org educational av program the letter from co-10 to org to confirm the outline schedule and details for the org video power point portion of education program per their meeting on october - 20xx _ the email dated november 20xx written by ra-8 to report tt the educational _ program video shooting is complete e because org provided a copy of presentation outline for school visits conducted by org role in these co-3s we requested information of the school visits to understand org’s location and information related to school visits were also activities specific date ‘fequested org responded to our request with the statement as follows page - department of the treasury - internal_revenue_service ' form a rev form 886a department of the treasury - intemal revenue service i explanation of items name of taxpayer form_990 examination year period ended - 20xx org of display the org office board regarding its antique reporting back to that is being automobiles toward education of the public has been less formal requested by this auditor every single time a car and owner are in the view of the public it is a chance for education every tour every parade every visit fo a school rtunities for the public to learn history every car show are all splendid oppo _ mechanical engineering fashion history and the history of industrial revolution all _ the innumerable opportunities would be impossible to document of org members to preserve and promote the history of the automobile cannot be trivialized or doubted it is just difficult to quantify and document _ the passion and dedication ‘ - org also provided the following-documents e the article dated may 20xx with photographs which reported co-3 co-3 - org took cars to co-9 to aid in their course study and give each of the kids a oe _ ride around the playground r 20xx which showed a org member giving an the photograph took on octobe _ informal lecture to visitors to the parking lot where cars were gathered on a tour a statement remarked on the photo this happens all the time a cd in the title of evolution of the automobile and its effects on our society document with photographs made by org member current vice president vice- président shows a cutaway display of a transmissions and how it works astory from a co-3 about a visit to co-11 a proclamation of org america day from the city state the excerpt of minutes of board_of directors meeting held on october 20xx with oe discussion about the educational video aplan of co-12 in february 20xx oo _ a e e e e educational cd or dvd and school visits rovided the educational cd video project as a partof the response to our idr org p of the automobile co-3’s presentation including historical facts from the early years for the educational outline teacher’s ‘presentation outline cd video that is to be disbursed to org co-3s we requested a copy of the cd video if it had beén completed org responded to our request for the cd video as follows and a copy of scripts this is definitely an ongoing active project the educational cd video is currently a work-in-progress have ‘included the script executing the project are working around the very excited about the project and actively making it happen the dvd of evolution of the automobile and its effects on our s depth with many edited historical photos films and diagrams ociety provided facts in in regard to the early children’s school schedule they are the gentlemen organizing and - form acrev page - department of the treasury - intemal revenue service a form 886a department of the treasury - internal_revenue_service explanation of items name of taxpayer org in this one hour and forty two minutes long program devélopment of automobile industry the film briefed three types of engines used by historical vehicles steam electrical and - gasoline engine several orgs were displayed in the film to demonstrate the design the development was parts and their mechanisms engines heaters and tires etc the dvd discussed from origin becoming commercial as well as mass production contains scenes with many topics in details 20xx_ form_990 j examination year period ended the copy right is registered and reserved by ra-9 an individual member of the org this dvd was neither owned by org nor distributed to schools or community service groups on december 20xx org provided its educational dvd completed in december 20xx the dvd was filmed in the museum and the restoration shop owned by ra-10 and his ra-12 the host and the narrator of the video program wife ra-11 org’s members brought five children of ages to touring the couple’s museum showing explaining and experiencing the following topics there are three central topics covered in this fifteen’ minutes production they are the early development of the automobile the impact of the automobile upon society _ the org's pursuit to make this revolution come alive today the-scripts of the third topic are copied and or stated verbatim as follows the org has big_number members in the us country and throughout the world its focus is upon touring with these vintage cars to use them as they were originally intended unlike most car clubs the org specializes in and to demonstrate them to the public became the org this to 19_ era the era when the seen and are being restored-by org members many from rusted _ these cars have b derelicts to what once their glory days the cars are not just maintained for the owners pleasure they are driven hundreds of miles every year bringing the heritage of one fo three day the automobile to cities towns and villages across the country regional tours are held by org co-3 and national tours are held bringing as many _as or more cars together in various areas of the country for week-long tours a anniversary of automobile car tour was held in these vintage cars are demonstrated and rides manufacture in the united_states given to interested adults and children at night ‘gaslight’ tours often for hundreds of spectators using these car's primitive kerosene lamps acetylene gas headlights and primitive electric lamps on few of the later cars are used to light the way also fo set the scehe for this period many tours feature vintage clothing worn by the drivers and passengers to display the clothing of the era and enhance the experience of seeing the cars in their original setting to celebrate the 19_ _ form acrev -68 page -14- department of the treasury - internal_revenue_service form 886a department of the treasury - internal_revenue_service name of taxpayer org 20xx form_990 examination year period ended explanation of items ation in schools across the country lemented until the dvd completed this org educational program will be used for present the formal plan for school site visits had not been imp in december 20xx in review ‘of the documents that org has provided as well as the org's website we found that org has many co-3s listed on its website we requested the information of the co-3s to understand how org maintained control_over these co-3s what types of reports were these co-3s required to submit to org whether these co-3s had their own tax exemption or whether they operated under org org responded to our request as follows the co-3s are guided by the co-3 committee as listed in the co-1 the rules -3s are not as far as know_so far are the same as the national club the co required to submit reports they are asked to update the office with new officers liaisons activities etc the co-3s have their own tax exemptions org used the school visit to go-9 in 20xx by co-3 co-3 of org as an education event in response to our request for information whether co-3 made other tours in addition to the one provided at co-9 and whether other org co-3 had run such school tours org responded as follows the visit to co-9 has been an annual event for roughly the past years the visit usually occurs in the month of may because they coincide with a unit the school o teaches on the industrial revolution org co-3s have made visits to schools nursing homes co-13 and other non- ity events throughout the united_states the importance of having members reports back fo the profit groups local city parades and c - org did not realize organization with their visits along with the above response org provided the agent the acknowledge and thank you individual org member for his letters from co-14 addressed to chairman presentation of early automobiles fo seventh grade students in a history class on april 20xx - an org bi-monthl magazine co-1 and website to org primarily relied on its bi-monthly magazines co-1 and its the magazines promoted maintain its publicity and’to reach its worldwide members org’s upcoming events issued announcements of org’s officers listed letters from members shared members’ experience on the fours or swap meets printed photos of antique vehicles on the tours or swap meets advertised cars or parts wanted or for sale official web site form acrev page -15- department of the treasury - internal_revenue_service ree form 886a department of the treasury internal_revenue_service i n t e i explanation of items name of taxpayer org published articles about stylish dresses for drivers and passengers and displayed contact _information of org committees and co-3s 20xx form_990 examination year period ended one subscription to the co-1 six issues per year is included as a part of membership privilege each issue is sold dollar_figure - org maintains its official web site at www org org there are seven subpages of the site as follows e home page - this is where web page starts it displays animation of members’ antique vehicles and show announcements discussion forum is also available here e org page - purpose of the org is listed here several links on the top of the page lead users to information of board_of directors co-3s affiliated registers’ - members in action’ tours highlights and contact information of org a link of __ how to join leads users to apply for or renew their membership or print out forms - for membership calendar page - the upcoming events of org are published here including org _ national tours national swap meets and non-club events club’ store page - org exhibits items with org logo for sale such as caps shirts jackets and dusters _ classified ads page - org offers this space for advertisements there is a fee for - deluxe text and picture ad short text ad is free '- _ tech articles page - where owners of or authors about a articles or tips to maintain antique cars ntique vehicle share their e outreach page - where the links of discussion boards co-1 co -1 index and -brass era are available to users org also earned revenue from advertisements on the magazines and web site revenue was not reported on its form 990-t - do the during the face-to-face meeting held on october 20xx the agent asked the executive - secretary and the poa to provide and present documentation regarding the tour activities provided which had also been requested in previous idrs some articles that were written about org however they acknowledged that they did not since org did not provide documentation that would keep records as they should indicate the specific details of the tours a review of org’s the historical web page at website for the year ending september 20xx was conducted we found and noted through the review of the articles written and listed in the website the following details of the events the secretary and the poa location where tour began name oftour dates of tour form acrev t-68 page - department of the treasury - internal_revenue_service form 886a department of the treasury - intemal revenue service explanation of items name of taxpayer org 20xx form_990 examination year period ended tour4 september 20xx city state__ tour-2 - september - october 20xx__ city state tour -- tour4 ‘february to 20xx april to 20xx_ city state city state city state may - 20xx ___-_ may 20xx may - 20xx_ tour ‘ tours tour-6 tour tour-8 tour-9 august - september 20xx_ city state august 20xx august -27 20xx may through may 20xx city state city state city city state city state ducted for the exempt_purpose to further determine whether each specific event was con ned from org’s the official website of irc c the following information was obtai _ for the-first four tours conducted in the year ending september 20xx tour-10 z - - tour-thighlights makes of pre-19xx automobiles many with back - approximately various seat passengers gathered on wednesday afternoon at the headquarters co-15 in city to receive well organized and stocked goodie bags and registration materials included was cat lifter for oil drops and pools of oil great personalized save your spot markers for each car and other sundry items after returning from the short four a most succulent bar bq tri-fip was served with all of the trimmings we had ' lunch at co-16 very cool here pincite ft elevation we had a scheduled stop at co-17 in city and had lunch at the co-18 we topped off the evening with a multi- entree banquet including prime rib awards and fellowship saturday we had a ' short mile day through co-19 it included shopping at leisure and wine tasting for those who wanted that we had lunch a co-20 this was a tour made up of friends nurturing the social and fellowship aspect of the org that we care so much well food everywhere about the organized special thanks to tour-2 extraordinary and everything was was - form 886-arrev page -17- department of the treasury - intemal revenue service form_990 examination year period ended form 886a department of the treasury - internal_revenue_service explanation of items 20xx name of taxpayer org adventure education smiles and laughter were shared by the twenty-six antique car enthusiasts participating in the tour-11 hosted by the co-3 leaving city we drove through some stunning rolling-hill back-roads oak woodlands vineyards and horse properties to reach river road on the levee along the river we passed a park park and through the historic chinese town of city ate a picnic lunch in arrived at our hotel destination in the picturesque town of isleton our cars had a private fenced and cityd compound overlooking the star accommodations in river later in the afternoon we boarded the co-21 at the private dock where our cars were parked and had a leisurely informative tour on the river after returning from this excellent river cruise we enjoyed a happy hour on our car host's patio area ‘watching activity in and on the river including a sea lion and ‘barges carrying supplies for levee repairs this day was packed with some interesting stops and ‘fun tours we spent several hours at the co-22 where we rode historic streetcars and interurban electric trains we rode the trolleys viewed and climbed on many of the over historic cars on display and had a_-picnic lunch tying together f the co-23 of city state with about _nicely with the wetlands project was a tour o an hour or so until dinner many of us strolled the streets of city visited the harbor visit of humphrey the area where there is humpback whale and finally ended up shoulder to shoulder at the bar in co-24 where we were scheduled to have dinner this bar restaurant was established in and houses one of the world's most remarkable collections of wild game trophies including the heads of more than wild animals birds and fish from every part of the globe it is quite a showplace and features the best in food and good drink this was an extremely scenic drive through natural river habitats drivers had to where we could spot blue heron and a concentrate on the narrow levee roads while passengers could ooh and aah over the fantastic sights we stopped at co-25 for wine tas ting and a refreshment stop where we set out leftover apples homemade cookies and sodas it was a great break to reminisce on a fun tour and say goodbye to four of the couples who went directly home from there a plaque commemorating the variety of cranes tour-3 _ most people arrived on late sunday or monday morning tour and convention headquarters was the town and country hotel and convention center ample trailer parking was provided at the rear of the hotel rooms were colorful and comfortable grounds were planted with flowers the first significant event was the national board meeting on monday afternoon to close the 20xx year's business elect and then call a new meeting to seat the newly elected board members and new officers monday night included a reception with authentic mariachi music and opening dinner on tuesday morning the tour started with cool temperatures and a relaxing drive up the coast in our orgs those without early cars rode with others who had an open seat the tourists visited park a memorial to men and form acrev page -18- department of the treasury - internal_revenue_service form_990 examination year period ended form 886a department of the treasury - internal_revenue_service explanation of items name of taxpayer org 20xx women who served the united_states of america in time of war today's tour included two private automobile collections lunch was served along the blue pacific overlooking the beach along with the sea gulls a co-3s meeting was held in the -late afternoon where representatives could announce upcoming events many enjoyed the hospitality suite visited with new and old friends or took naps to recuperate for dinner on wednesday automobilists left the hotel for a drive along bay continuing to the harbor area as a group the tourists boarded the co-26 for a walking and audio tour of the ship a box lunch was served on board to all participants in an eating city area to area overlooking the harbor park the tourists visited the co-27 with the threat of rain on thursday morning it was time for a ride to historic park and to visit the city auto museum while at a great lunch in the the city automotive museum participants were treated to museum display area as it was closed to the public for the few hours while org was there some of the tourists went on to island by way of the city bridge if they were not intimidated by the threat of rain the final banquet was held on thursday night in the pacific ballroom along with great food and awards friday the tour and convention were officially over but the annual swap meet started on friday and was only a three-stop trolley ride from the hotel the trolley stopped in the middle of well managed tour the swap meet around major traffic and a good time was had by all very convenient a great convention a the afternoon drive included the with a _ the event opened with a national board meeting headed by our new president president on wednesday april 11th the festivities culminated on sunday -april filet mignon barbeque dinner at the fairgrounds swap meet on 48th thursday morning tour participants met at co-28 for coffee donuts ‘and various fours this large car four went fo city in the local mountains covering about miles round trip and reaching a big_number ft elevation the weather was challenging drumming up a severe crosswind followed by snow our destination glenville seemed to be only a restaurant and a couple of buildings due to the restaurant size we ate in shifts to enjoy an excellent lunch on friday morning pincite am the fairground gates swung open initiating in fierce swap meet buying and ‘selling everything from antique dresses to a full-scale horse pulling buggy plus many cars were for sale besides the swap meet we had a catered chicken lunch _and a two hour tour to a nearby farm to visit a railroad memorabilia collection after dinner in-org tent we auctioned donated items for the co-29 generating dollar_figure great buys are indeed at city the successful day concluded with camaraderie in the hospitality room tour itinerary information of org 20xx national tour and convention in city was issued to its members as follows form acrev department of the treasury - internal_revenue_service page -19- form 886a department of the treasury - internal_revenue_service explanation of items name of taxpayer org 20xx form_990 examination year period ended - tour teaves the hotel traveling north along the coast through coastal fe auto collections along the way lunch tuesday feb 20xx 00am communities you will be visiting two priva will be provided pm co-3s meeting at the hotel dinner is on your own wednesday feb 20xx am leave the hotel for a ride alo you will be boarding the co-26 for self ‘board pm we will leave touring along city harbor to the city area and on fo the park returning to the hotel you will be visiting another private auto collection ng bay continuing to the city harbor area guided tours lunch will be served on pm org annual meeting dinner is on your own thursday feb 20xx am tour leaves the hotel for a ride to historic park you will be visiting the city auto museum and other museums in the area lunch will be served after lunch you will be touring over city bay on the city bay bridge and through the village of city pm reception and final banquet friday feb 20xx the swap meet opens today and runs through sunday the swap meet is located about three miles east from the hotel is also on the route of the trolley that runs through the hotel the hotel room rates are good though the week end for the swap meet a ‘ os law sec_501 provides in part that organizations described in- sec_501 are exempt from federal_income_tax sec_501 of the code describes in part an organization that is organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual treasury regulations treas reg sec_1_501_c_3_-1 states that in order to be exempt as an organization described in sec_501 an organization must be both organized ‘and operated exclusively for one or more of the purposes specified in such section if an department of the treasury - internal_revenue_service form 886-acrevit-68 page -20- o form_990 examination year period ended name of taxpayer form 886a 56k explanation of items department of the treasury - internal_revenue_service ors organization fails to meet either the organizational_test or the operational_test it exempt - sec_1_501_c_3_-1 provide purpose of the organization to one or more exempt pu organization to engage in activities which are not in furtherance of an exem s an entity's organizing documents should limit the rposes and not empower the pt purpose 20xx is not ization formed prior to date is form to the organizational_test and its treas reg sec_1_501_c_3_-1 provides an organ not required to amend its organizing document to con exemption cannot be revoked solely for failure to meet a new determination of its status sec_1_501_c_3_-1 states that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which an accomplish one or more of such exempt purposes specified in sec_501 organization will not be so-regarded if more than an insubstantial part of its activities is not in furtherance of ah exempt_purpose these requirements unless it seeks rganization is not operated exclusively for part to the benefit of treas reg sec_1_501_c_3_-1 states that an o one or more exempt purposes if its net earings inure in whole or in private shareholders or individuals sec_1_501_a_-1 defines private_shareholder_or_individual as a person having a personal and private interest in the activities of the organization tréas reg sec_1_501_c_3_-1 states that an organization is not organized or operated of this exclusively for one subparagraph unless it serves a public rather than a private interest thus to meet the is not requirement of this subdivision it is necessary for an organization to establish that it organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 defines the term charitable as including the relief of the poor and distressed or of the underprivileged and the promotion of social welfare by organizations designed to lessen neighborhood tensions to eliminate prejudice and discrimination or to combat community deterioration the term charitable also includes the advancement of education or more of the purposes specified in subdivision i a the treas ‘reg sec_1 c -1 a ‘instruction or training of the individual for the purpose of improving or developing his capabilities or b the instruction of the public on subjects useful to the individual and beneficial to the community defines educational as general in ' _ form 886-acrev department of the treasury - internal_revenue_service page -21- form 886a department of the treasury internal_revenue_service i explanation of items name of taxpayer form_990 examination year period ended 20xx org in 326_us_279 the supreme court held that the presence of a single nonexempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes revrul_77_366 involves a nonprofit organization that arranges and conducts winter-time ocean cruises during which activities to further religious and educational ial and recreational activities is not purposes are provided in addition to extensive soci operated exclusively for exempt purposes and does not qualify for exemption in this case the organization accomplishes both charitable and noncharitable purposes through its _cruises the organization does not qualify for exemption from federal_income_tax under sec_501 because it is not being operated exclusively for exempt purposes -366 relates to an associatiori of investment clubs formed for the revenue_ruling ong its members and prospective investors mutual éxchange of investment information am to enable them to make sound investments while some of the association's activities are educational and of the kind that might be carried on by an organization described in sec_501 many of the activities listed above are directed in whole or in part to the support and promotion of the economic interests of the investment clubs that comprise its not organized and operated exclusively for membership thus the association charitable and educational_purposes and thus does not qualify for ‘exemption from federal_income_tax under sec_501 - aav ros is equirement sec_6001 ‘states that every person liable for any_tax imposed by this title or for the der such statements make such retums collection thereof shall keep such records ren - and comply with such rules and regulations as the secretary may from time to time is necessary he may require any prescribe wheneyer in the judgment of the secretary it person by notice served upon such person or by regulations to make such retums render such statements or keep such record whether or not such person is liable for tax under this title s as the secretary deems sufficient to show -- of the code states that in general every organization exempt from _ sec_6033 al return stating specifically the items of taxation under sec_501 shall file an annu such other information for the purpose of gross_income receipts and disbursements and carryirig out the internal revenue laws as the secretary may by forms or regulations prescribe and shall keep such records render under oath such statements make such other réturns and comply with such rules and regulations as the secretary may from time fo time prescribe - ‘form acrev page -22- department of the treasury - internal_revenue_service oo form_990 - examination year period ended form 886a department of the treasury - intemal revenue service explanation of items name of taxpayer org n with sec_1_6001-1 provides that every sec_1_6001-1 in conjunctio c sec_501 and subject_to the tax imposed by organization exempt from tax under r me must keep such permanent books or accounts sec_511 on its unrelated business inco _or records including inventories as are sufficient to establish the amount of gross_income deduction credits or other matters required to be shown by such person in any return of such tax such organization shall also keep such books_and_records as are required to substantiate the information required by sec_6033 20xx sec_1_6001-1 states that the book all times available for inspection b kept at employees and shall be retained so long as the contents thereo the administration of any internal revenue law s or records required by this section shall be y -authorized intemal revenue officers or f may become material in - -95 1959_1_cb_627 jan states that an organization revenue_ruling previously held exempt from federal_income_tax was requested to produce a financial statement as of the end of the year and a statement of its operations during such year however its records were so incomplete that it was unable to furnish such statements held failure or inability to file the required information_return or otherwise to comply with the provision of sec_6033 and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the is observing the conditions grounds that the organization has not established that required for the continuation of an exempt status it _ the effective date of revocation sec_1_501_a_-1 states that subject only to the commissioner's inherent _power to revoke rulings because of a change in the law or regulations or for other good cause an organization that has been determined by the commissioner or the district_director to’ be exempt under sec_501 or the corresponding provision of prior_law may no substantial changes in the rely upon such determination so _organization's character purposes or methods of operation as there long are rulin sec_601_201 states that is exemption may not exemption in the character the purpose or the met a relied upon if there be or determination_letter recognizing material_change inconsistent with g a hod of operation of the organization or determination_letter may be - sec_601_201 states a n exemption ruling revoked or modified by a ruling or determination_letter addressed to the organization the’ revocation or modification may be retroactive if the organization omitted or misstated a material fact operated in a manner materially different from that originally represented government position form acev page -23- department of the treasury - internal_revenue_service form 886a department of the treasury - internal_revenue_service explanation of items name of taxpayer form_990 - examination year period ended 20xx - org in order for an organization to retain its exempt status it must demonstrate to the internal_revenue_service that it meets both the organizational and the operational tests the facts stated above indicate that org failed both the organizational and the operational tests org fails the organizational_test because its articles of incorporation remain in effect do not contain a purpose clause that the organization is organized exclusively for religious charitable scientific literary and educational_purposes including for such purposes the making of distributions to organizations under sec_501 or the corresponding provision of any united_states revenue law the exception prescribed in sec_1_501_c_3_-1 does not apply to org since it requested a new determination ofits status receipts of org are from membership dues interests and investment_income merchant for sales to publication administrative and not disburse or budget its available funds for editors and web masters org did educational activities except the educational dvd org fails the operational_test because it engages in substantial activities that fail to further an exempt_purpose specified in rc thus org's purposes as evidenced by its activities are not exclusively c org provides a place for its members where they may exchange ideas educational either on-its magazines or web site and they can associate with each other and become is operated primarily to accommodate its members in more proficient in their hobbies it this situation are distinguishable that org is their recreational pursuits the facts in organized and-operated primarily for the benefit pleasure or recreation of its members its activities are only incidentally educational publication expenses including compensation paid disbursements advertisement publication income from_ and are its while ‘some of org's activities are educational such as some fashion and technical atticles published in its web site and magazine and of the kind that might be carried on by an organization described in sec_501 many of the activities conducted by org are directed in whole or in part to the support and ‘promotion of the personal interests of org that comprise its membership these activities are not in furtherance of charitable and primarily educational_purposes the overall activities educational in the charitable sense of serving a public interest or purpose further by providing information to members to enable them to buy sell restore or maintain their public antique vehicles org is considered as serving interests its members’ interests not shown to of org are not be an organization issnot operated exclusively for exempt purposes and does not qualify for exemption when extensive social and recreational activities are provided in addition to further its educational purpose org’s tours as described in the itinerary and articles published in org’s web site are socialized and recreational in nature such as shopping wine testing driving and sightseeing through stunning rolling-hill back roads dining in restaurants picnicking in parks and visiting museums and other attractions during the form acrev department of the treasury internal_revenue_service page -24- vi form_990 examination year period ended form 886a department of the treasury - intemal revenue service be explanation of items name of taxpayer org tours again org is not able to demonstrate that it accomplishes educational_purposes through its operation of guided tours the extensive amount of time energy and other resources are regularly devoted to the conduct of social and recreational activities org’s - conduct of such social and recreational activities serves substantial independent purpose of a noncharitable nature 20xx c -1 d i of the income_tax regulations provides that an treas reg organization is not organized or operated for exempt purposes unless it serves a public rather-than a private interest the term educational is used in sec_501 in its general legal sense in the law of charities and does not have a separate and distinct meaning from the term charitable in construing the meaning of the phrase exclusively for educational_purposes in 326_us_279 ct_d c b the supreme court of the united_states ‘said ‘this plainly means that the presence of a single noneducational purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly educational_purposes taxpayer's position org's position on these issues is unknown at this time conclusion org ‘falls both the organizational and the operational_test prescribed in treas reg big_number c -1 since org is not organized and operated exclusively for one or more exempt purposes under rc sec_501 its federal tax exempt status under such section file form_1120 u s is revoked effective on october 20xx corporation income_tax return for the tax_year ending september 20xx and all years there after org is required to formn 886-acrev -68 page -25- department of the treasury - internal_revenue_service -
